Mathews J,

delivered the opinion of the court.
This is a,possessory action, in which the plaintiffs claim to be restored to, and quieted in their possession of a certain 3 1 , r t tract of land, as described in their petition, and from which they allege that they were forcibly driven by the defendants. The cause was tried by a jury, and a verdict found for the J _ J defendants, on which judgment was rendered, and the t * , • .-y» i *> -plaintiffs appealed.
The decision of the case depends principally on matters of fact. The petitioners do not allege a possession of a year, which alone would give them the legal right of possession, on proof of its existence. They found their claim on eviction 1 1 ... by force; this is a fact properly within the cognizance of the jury, who by their verdict have negatived its truth, and from an examination of the testimony, we are of opinion they did not err.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs..